      CASE 0:19-cv-02882-ADM-DTS Document 32 Filed 12/18/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

                                                                      PLACEHOLDER FOR
                                                      FILED UNDER SEAL EXHIBIT 2 TO THE
                                                         DECLARATION OF DEBRA A. JONES


Sally Ness,
                             Plaintiff(s)
v.                                                          Case Number: 19-cv-2882 (ADM/DTS)
City of Bloomington; Michael O. Freeman, in
his official capacity as Hennepin County
Attorney; Troy Meyer, individually and in his
official capacity as a police officer, City of
Bloomington; Mike Roepke, individually and
in his official capacity as a police officer, City
of Bloomington,
                             Defendant(s)



           This document is a Placeholder for the following item(s) which are filed in
                    conventional or physical form with the Clerk's Office.

       UNDER SEAL EXHIBIT 2 TO THE DECLARATION OF DEBRA A. JONES

This filing was not e-filed for the following reason(s):
☐ Voluminous Document (The document number of the order granting leave to file a voluminous
document conventionally is required):

☐ Physical Object (description):

☒ Non Graphical/Textual Computer File (audio, video, etc.) on CD or other media: Under Seal
Exhibit 2 to the Declaration of Debra A. Jones - Audio recording of August 22, 2018 interaction
among Bloomington Police Detective Kristin Boomer, Bloomington Police Detective Tracy Martin,
Caitlin Gokey, and Sally Ness

☐ Other (description):
File this Placeholder in ECF in place of the item filed conventionally. File a copy of this Placeholder and
           a copy of the NEF with the Clerk's Office along with the conventionally filed item(s).



                                                                                            Form Updated 02/02/2017
